exhibit 10.36(a)

EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “First Amendment”), dated
as of November 3, 2014 among JETBLUE AIRWAYS CORPORATION, a Delaware corporation
(the “Borrower”), CITIBANK, N.A., as administrative agent for the Lenders (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) and as Issuing Lender, GOLDMAN SACHS BANK USA, APPLE
BANK FOR SAVINGS and COLUMBIA STATE BANK, as new Revolving Lenders, the
Terminating Lenders (as defined below) and the Consenting Lenders (as defined
below). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided to such terms in
the Credit Agreement referred to below (as amended by this First Amendment).
W I T N E S S E T H:
WHEREAS, the Borrower and certain of its subsidiaries from time to time, as
guarantors, the Lenders and the Administrative Agent are parties to a Credit and
Guaranty Agreement dated as of April 23, 2013 (as amended, modified and
supplemented and in effect on the date hereof, the “Credit Agreement”)
consisting of a $350,000,000 revolving credit facility;
WHEREAS, the Borrower has proposed to (i) extend the Revolving Facility Maturity
Date to April 30, 2018 and (ii) upsize the existing Revolving Commitments by
$50,000,000 to a Total Revolving Commitment of $400,000,000, in each case on the
terms and conditions set forth herein;
WHEREAS, each of Banco Popular de Puerto Rico, New York Branch and Umpqua Bank
(as successor by merger to Sterling Savings Bank) (collectively, the
“Terminating Lenders”) desires to consent, solely for the purposes of Section 8
hereto, to this First Amendment in order to assign all of the Revolving
Commitments held by it immediately prior to the effectiveness of this First
Amendment; and
WHEREAS, each Revolving Lender (other than the Terminating Lenders) immediately
prior to the effectiveness of this First Amendment (each, a “Consenting Lender”)
desires to consent to the amendments set forth herein.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1 - Credit Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section 2 hereof:
(a) New Definitions. Section 1.01 of the Credit Agreement shall be amended by
adding in appropriate alphabetical order the following definitions:
“2014 Extended Revolving Commitment” means the amount set forth in the column
“2014 Extended Revolving Commitment” in Section A of Annex A hereto held by the
corresponding



--------------------------------------------------------------------------------

exhibit 10.36(a)

Revolving Lender as of the First Amendment Effective Date and any assignment
thereof in whole or in part.
“2014 Revolving Commitment” shall have the meaning given to such term in the
definition of “Revolving Commitment.”
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Borrower or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.
“Existing Revolving Commitment” shall have the meaning given to such term in the
definition of “Revolving Commitment.”
“First Amendment” means the First Amendment to Credit and Guaranty Agreement,
dated as of November 3, 2014, among the Borrower, Citibank, N.A. (as
Administrative Agent and Issuing Lender) and the Lenders party thereto.
“First Amendment Effective Date” shall mean the date on which the conditions
precedent set forth in Section 2 of the First Amendment have been satisfied or
waived in accordance with the terms thereof.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions, which as of the First Amendment
Effective Date include Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
(b) Amended and Restated Definitions. Section 1.01 of the Credit Agreement shall
be amended by amending and restating the following definitions in their
entirety:
“Applicable Pricing Grid” shall mean the table set forth below:
Level
Moody’s/S&P
Ratings
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
I
B-/B3 or worse
3.25%
2.25%
II
B/B2
3.00%
2.00%
III
B+/B1 or better
2.75%
1.75%



For the purposes of the foregoing, (i) if the Ratings established by Moody’s and
S&P shall fall within different Levels, the Applicable Margin shall be based on
the higher of the two Ratings unless one of the two Ratings is two Levels lower
than the other, in which case the Applicable Margin shall be determined by
reference to the Level next below that of the higher of the two Ratings, (ii) if
the Ratings established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating



--------------------------------------------------------------------------------

exhibit 10.36(a)

system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency and (iii) if neither
Moody’s nor S&P shall have in effect a Rating, the Applicable Margin shall be
based on Level I. Each change in the Applicable Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If either (but
not both) of Moody’s and S&P shall cease to have in effect a Rating (whether as
a result of such agency ceasing to be in the business of rating corporate
borrowers or otherwise), the Applicable Margin shall be determined by reference
to the Rating of the other rating agency.
“Commitment Fee Rate” shall mean 0.50% per annum prior to the First
Amendment Effective Date and 0.40% per annum on and after the First Amendment
Effective Date.
“Revolving Commitment” or “Commitment” shall mean the commitment of each
Revolving Lender to make Revolving Loans and, if such Revolving Lender is an
Issuing Lender, to issue Letters of Credit, hereunder in an aggregate principal
amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite its name in Annex A hereto or in the Assignment and
Acceptance pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Commitments as of the Closing Date was
$350,000,000 (the “Existing Revolving Commitment”) and the incremental aggregate
Revolving Commitment amount as of the First Amendment Effective Date is
$50,000,000 (the “2014 Revolving Commitment”), for a Total Revolving Commitment
as of the First Amendment Effective Date of $400,000,000.
“Revolving Facility Maturity Date” shall mean (a) with respect to 2014 Extended
Revolving Commitments and 2014 Revolving Commitments that have not been extended
pursuant to Section 2.28, April 30, 2018, and (b) with respect to any Extended
Revolving Commitments, the final maturity date therefor as specified in the
applicable Extension Offer accepted by the respective Revolving Lender or
Revolving Lenders.
(c)Section 2.19. Section 2.19 of the Credit Agreement is hereby amended by
inserting at the end thereof the following: “The Borrower shall pay to the
Administrative Agent the fees set forth in that certain Administrative Agent
First Amendment Fee Letter dated as of October 31, 2014, between the
Administrative Agent and the Borrower.
(d)Section 2.20. Section 2.20(b) of the Credit Agreement is hereby amended by
inserting at the end thereof the following: “The Borrower shall pay on the First
Amendment Effective Date to each Lender with a 2014 Extended Revolving
Commitment or a 2014 Revolving Commitment an upfront fee in an amount as set
forth in a separate fee letter entered into by the Borrower with such Lender on
or prior to the First Amendment Effective Date.”
(f)Section 2.27. Section 2.27(a) of the Credit Agreement is hereby amended by
amending and restating the first sentence thereof to read as follows: “The
Borrower may by written notice to the Administrative Agent request, prior to any
Revolving Facility Maturity Date with respect to the Revolving Commitments then
in effect, an increase to the existing applicable Revolving Commitments by an
amount not to exceed $150,000,000 in the aggregate.”
(g)Section 3.15. Section 3.15 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:



--------------------------------------------------------------------------------

exhibit 10.36(a)

“Section 3.15. Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Borrower, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Borrower, any of its Subsidiaries or to the knowledge of Borrower any of their
respective directors or officers is a Sanctioned Person.”
(h)Section 5.05. Section 5.05 of the Credit Agreement is hereby amended by
inserting at the end thereof the following: “Borrower will maintain in effect
policies and procedures intended to ensure compliance by Borrower, its
Subsidiaries and, when acting in such capacity, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.”
(i)Section 6. Section 6 of the Credit Agreement is hereby amended by inserting
the following as a new Section 6.11 immediately after Section 6.10:
“Section 6.11. Use of Proceeds. Borrower will not use, and will not permit any
of its Subsidiaries to use, the proceeds of any Borrowing or any Letter of
Credit (A) in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country (except to the extent
permitted by applicable law), or (C) in any manner that would result in the
violation of any Sanctions applicable to Borrower or any of its Subsidiaries.”
(j)Annex A. Annex A to the Credit Agreement is hereby deleted and replaced with
Annex A hereto.
(k)Schedule 3.06. Schedule 3.06 to the Credit Agreement is hereby deleted and
replaced with Schedule 3.06 hereto.
SECTION 2 - Conditions to Effectiveness. This First Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “First Amendment Effective Date”):
(a)Executed Amendment. The Administrative Agent shall have received signed
signature pages to this First Amendment from the Borrower, Citibank, N.A. (as
Administrative Agent, Lender and Issuing Lender), Goldman Sachs Bank USA, Apple
Bank for Savings, Columbia State Bank, the Terminating Lenders and the
Consenting Lenders.
(b)Supporting Documents. The Administrative Agent shall have received in form
and substance reasonably satisfactory to the Administrative Agent:
(i)from the Borrower, a certificate of the Secretary of State of the state of
Delaware, dated as of a recent date, as to the good standing of that entity and
as to the charter documents on file in the office of such Secretary of State;
(ii)from the Borrower, a certificate of the Secretary or an Assistant Secretary
(or similar officer), of such entity dated the First Amendment Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
certificate of incorporation and the by-laws of



--------------------------------------------------------------------------------

exhibit 10.36(a)

that entity as in effect on the date of such certification, (B) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors of that entity authorizing the execution, delivery and performance by
it of this First Amendment, (C) that the certificate of incorporation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this First Amendment or any other document
delivered by it in connection herewith (in each case to the extent such entity
is a party to such document) (such certificate to contain a certification by
another officer of that entity as to the incumbency and signature of the officer
signing the certificate referred to in this clause (ii)); and
(iii)from the Borrower, an Officer’s Certificate certifying (A) as to the truth
in all material respects of the representations and warranties set forth in
Section 3 of this First Amendment as though made by it on the First Amendment
Effective Date, except to the extent that any such representation or warranty
relates to a specified date, in which case as of such date (provided that any
representation or warranty that is qualified by materiality, “Material Adverse
Change” or “Material Adverse Effect” shall be true and correct in all respects
as of the applicable date, before and after giving effect to this First
Amendment), (B) as to the absence of any event occurring and continuing, or
resulting from the transactions contemplated hereby to occur on the First
Amendment Effective Date, that constitutes a Default or an Event of Default and
(C) that, after giving pro forma effect to the 2014 Revolving Commitments, the
Borrower is in pro forma compliance with the covenant set forth in Section
6.09(a) of the Credit Agreement.
(c)    Opinions of Counsel. The Administrative Agent shall have received:
(i)a written opinion of James G. Hnat, General Counsel for the Borrower, dated
the First Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent; and
(ii)a written opinion of Hughes Hubbard & Reed LLP, special New York counsel to
the Borrower, dated the First Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.
(d)    Payment of Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP) for which
invoices have been presented at least one Business Day prior to the First
Amendment Effective Date.
(e)Representations and Warranties. All representations and warranties of the
Borrower set forth in Section 3 of this First Amendment shall be true and
correct in all material respects on and as of the First Amendment Effective
Date, before and after giving effect to the transactions contemplated hereby to
occur on the First Amendment Effective Date, as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the transactions contemplated hereby to occur on the
First Amendment Effective Date.





--------------------------------------------------------------------------------

exhibit 10.36(a)

(f)No Default or Event of Default. Before and after giving effect to the
transactions contemplated hereby to occur on the First Amendment Effective Date,
no Default or Event of Default shall have occurred and be continuing on the
First Amendment Effective Date.
(g)Patriot Act. The Lenders shall have received at least five (5) days prior to
the First Amendment Effective Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
such Lenders shall have requested from the Borrower prior to such date.
(h)Adjustment of Revolving Loans. Each of the existing Revolving Lenders shall
assign to each of the applicable New Lenders, and each of the New Lenders shall
purchase from each of the existing Revolving Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on the First Amendment Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by the existing Revolving Lenders and New Lenders ratably in
accordance with their Revolving Commitments after giving effect to the increased
Revolving Commitments on the First Amendment Effective Date. If there is a new
Borrowing of Revolving Loans on the First Amendment Effective Date, the
Revolving Lenders after giving effect to the First Amendment Effective Date
shall make such Revolving Loans in accordance with Section 2.01(a) of the Credit
Agreement.
The Administrative Agent shall promptly notify the parties hereto and the other
Lenders of the occurrence of the First Amendment Effective Date. On the First
Amendment Effective Date and concurrently herewith, the Borrower shall pay to
the Administrative Agent and the Lenders the then unpaid balance of all accrued
and unpaid Fees due, owing and payable and pursuant to the Credit Agreement, as
referred to in Sections 2.19 and 2.20 thereof.
SECTION 3 - Representations and Warranties. In order to induce the other parties
hereto to enter into this First Amendment, the Borrower represents and warrants
to each of such other parties that on and as of the date hereof after giving
effect to this First Amendment:
(a)    no Event of Default has occurred and is continuing or would result from
giving
effect to the First Amendment;
(b)the representations and warranties contained in the Credit Agreement and the
other Loan Documents (other than the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a) of the Credit Agreement), are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate to an earlier date and in such
case as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to the First Amendment;
(c)except as disclosed in Borrower’s Annual Report on Form 10-K for 2013 or any
report filed after December 31, 2013, by Borrower on Form 10-Q or Form 8-K with
the SEC, since December 31, 2013 there has been no Material Adverse Change;
(d)as of the First Amendment Effective Date, other than as set forth on Schedule
3.06, (a) each of the Persons listed on Schedule 3.06 is a wholly-owned, direct
or indirect Subsidiary of



--------------------------------------------------------------------------------

exhibit 10.36(a)

Borrower, and (b) Borrower owns no other Subsidiaries (other than Immaterial
Subsidiaries), whether directly or indirectly;
(e)except as disclosed in the Borrower’s Annual Report on Form 10-K for 2013 or
any report filed after December 31, 2013, by the Borrower on Form 10-Q or Form
8-K with the SEC since December 31, 2013, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its properties (including any
properties or assets that constitute Collateral under the terms of the Loan
Documents), before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that (i) are likely to
have a Material Adverse Effect or (ii) could reasonably be expected to affect
the legality, validity, binding effect or enforceability of the Loan Documents
or, in any material respect, the rights and remedies of the Administrative Agent
or the Lenders thereunder or in connection with the Transactions; and
(f)Borrower has implemented and maintains in effect policies and procedures
intended to ensure compliance by Borrower, its Subsidiaries and, when acting in
such capacity, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Borrower and its Subsidiaries
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of Borrower, any of its
Subsidiaries or to the knowledge of Borrower any of their respective directors
or officers is a Sanctioned Person.
SECTION 4 - Reference to and Effect on the Credit Agreement; Ratification. At
and after the effectiveness of this First Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment. The Credit Agreement and
each of the other Loan Documents, as specifically amended by this First
Amendment, and the obligations of the Borrower hereunder and thereunder, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The parties hereto confirm and agree that the term
“Obligations” as used in the Credit Agreement shall include all obligations of
the Borrower under the Credit Agreement, as amended by this First Amendment.
This First Amendment shall be deemed to be a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any provision of any of the Loan Documents.
SECTION 5 - Execution in Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single
contract. This First Amendment shall become effective as set forth in Section 2,
and from and after the First Amendment Effective Date shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
permitted transferees and permitted assigns. Delivery of an executed counterpart
of a signature page of this First Amendment by facsimile or electronic .pdf copy
shall be effective as delivery of a manually executed counterpart of this First
Amendment.
SECTION 6 - Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED



--------------------------------------------------------------------------------

exhibit 10.36(a)

BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
SECTION 7 – New Lenders. Subject to the satisfaction of the conditions set forth
in Section 2 and effective as of the First Amendment Effective Date, Goldman
Sachs Bank USA, Apple Bank for Savings and Columbia State Bank each (i) shall be
deemed to be a party to the Credit Agreement (as amended by this First
Amendment), (ii) shall be bound by the terms and conditions, and subject to the
rights and obligations, of a Lender under the Credit Agreement and the other
Loan Documents and (iii) shall have its Revolving Commitment be in full force
and effect as and from the First Amendment Effective Date.
SECTION 8 – Terminating Lenders. Effective as of the First Amendment Effective
Date, each Terminating Lender hereby consents to the assignment of all of the
Revolving Commitments held by it immediately prior to the effectiveness of this
First Amendment to the New Lenders, in each case to be allocated in such amounts
as shall be necessary in order that, after giving effect to all such assignments
and any additional Revolving Commitment made by it, each New Lender will hold a
Revolving Commitment as set forth on Annex A to this First Amendment.
SECTION 9 - Waiver of Notice. The Administrative Agent and each Consenting
Lender waives the requirement for it to receive the notice specified in Sections
2.27(a) and 2.28(d) with respect to the transactions contemplated by this First
Amendment.
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]









--------------------------------------------------------------------------------

exhibit 10.36(a)

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.


CITIBANK, N.A.,
as Administrative Agent, Lender and Issuing Lender


By: /s/ J. Shanahan
Name: J Shanahan
Title: Vice President



First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.
CITIBANK, N.A.,
as Administrative Agent, Lender and Issuing Lender
By:_________________
Name
Title:
JETBLUE AIRWAYS CORPORATION
By: /s/ James F. Leddy
Name: James F. Leddy
Title: SVP, Treasurer












































First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

JPMorgan Chase Bank, NA., as Lender
By: /s/ Matthew H. Massie
Name: Matthew H. Massie
Title: Managing Director





First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)



Morgan Stanley Senior Funding, Inc., as Lender


By: /s/ Michael King
Name: Michael King
Title: Vice President









First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)



Credit Agricole Corporate and Investment Bank, as Lender
By: /s/ Thomas Jean
Name: Thomas Jean
Title: Director


By: /s/ Charles Moran
Name: Charles Moran
Title: Director

First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)



BNP Paribas, as Lender
By: /s/ Stephanie Klein
Name: Stephanie Klein
Title: Vice President


By: /s/ Robert Papas
Name: Robert Papas
Title: Director



First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)





Barclays Bank PLC, as Lender


By: /s/ Christopher R. Lee
Name: Christopher R. Lee
Title: Assistant Vice President







First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

Bank of America N.A., as Lender


By: /s/ J Stephen Merrick
Name: J Stephan Merrick
Title: Managing Director



First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

Goldman Sachs Bank USA, as Lender




By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory





First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

Apple Bank for Savings, as Lender


By: /s/ Steven C. Bush
Name: Steven C. Bush
Title: Executive Vice President & Chief Operating Officer

First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

Columbia State Bank, as Lender


By: /s/ Colin Duffy
Name: Colin Duffy
Title: Senior Vice President



First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

CONSENTED TO SOLELY FOR PURPOSES OF SECTION 8:


BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH, as Terminating Lender


By: /s/ Hector J. Gonzalez
Name: Hector J. Gonzalez
Title: Vice President



First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)





CONSENTED TO SOLELY FOR PURPOSES OF SECTION 8:
Umpqua Bank, as successor by merger to Sterling Savings Bank, as Terminating
Lender
By: /s/ Kenneth L. Alterman
Name: Kenneth L. Alterman
Title: SVP





First Amendment To Credit And Guaranty Agreement



--------------------------------------------------------------------------------

exhibit 10.36(a)

ANNEX A


LENDERS AND COMMITMENTS
A.    Existing Revolving Commitments
 
 
Revolving Lender
2014 Extended Revolving Commitment
Citibank, N.A.
 
$65,000,000
JPMorgan Chase Bank, N.A.
 
$25,000,000
Morgan Stanley Senior Funding, Inc.
 
$50,000,000
Credit Agricole Corporate and Investment Bank
 
$25,000,000
BNP Paribas
 
$40,000,000
Barclays Bank PLC
 
$75,000,000
Bank of America N.A.
 
$35,000,000
TOTAL:
 
$315,000,000
 
 
 
B.    2014 Revolving Commitments
 
 
Revolving Lender
 
2014 Revolving Commitment
Goldman Sachs Bank USA
 
$45,000,000
Apple Bank for Savings
 
$30,000,000
Columbia State Bank
 
$10,000,000
TOTAL:
 
$85,000,000
 
 
 
C.    Total Revolving Commitments
 
 
Revolving Lender
 
Revolving Commitment
Citibank, N.A.
 
$65,000,000
JPMorgan Chase Bank, N.A.
 
$25,000,000
Morgan Stanley Senior Funding, Inc.
 
$50,000,000
Credit Agricole Corporate and Investment Bank
 
$25,000,000
BNP Paribas
 
$40,000,000
Barclays Bank PLC
 
$75,000,000
Bank of America N.A.
 
$35,000,000
Goldman Sachs Bank USA
 
$45,000,000
Apple Bank for Savings
 
$30,000,000
Columbia State Bank
 
$10,000,000
TOTAL:
 
$400,000,000






--------------------------------------------------------------------------------

exhibit 10.36(a)

D.    Lender Notices
Citibank, N.A.
Citi Corporate and Investment Banking
388 Greenwich Street
New York, New York 10013
Facsimile: (646) 291-1498
Attention: Christopher Lewis
Meghan O’Connor


JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, New York 10179
Facsimile: (212) 270-5432
Attention: Matthew H. Massie


Morgan Stanley Senior Funding, Inc.
c/o Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Facsimile: (443) 627-4355


Credit Agricole Corporate and Investment Bank Transportation Group
1301 Avenue of the Americas,
New York, NY 10019
Attention: Gene Levitin, Thomas Jean and Kinnary Armstrong
Email: Yevgeniya.levitin@ca-cib.com
Thomas.jean@ca-cib.com
Kinnary.armstrong@ca-cib.com


BNP Paribas
787 Seventh Avenue
New York, New York 10019
Facsimile: (212) 841-2748















--------------------------------------------------------------------------------

exhibit 10.36(a)

Barclays Bank PLC
Bank Debt Management
745 Seventh Avenue, 27th Floor
New York, New York 10019
Facsimile: (212) 220-9646
Attention: Christopher R. Lee


Bank of America, N.A.
c/o Bank of America Merrill Lynch
315 Montgomery Street, 6th Floor
San Francisco, California 94104
Facsimile: (415) 228-7282


Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Michelle Latzoni


Apple Bank for Savings
122 East 42nd Street
New York, New York 10168
Facsimile: (212) 224-6596
Attention: Jonathan Byron


Columbia State Bank
Commercial Banking
719 2nd Avenue, Suite 500
Seattle, Washington 98104
Facsimile: (206) 223-4540
Attention: Colin Duffy







--------------------------------------------------------------------------------

exhibit 10.36(a)

SCHEDULE 3.06
SUBSIDIARIES
OF
JETBLUE AIRWAYS CORPORATION
Jurisdiction of Incorporation    Ownership (directly or
indirectly)
BlueBermuda Insurance, LTD    Bermuda    100%



